Citation Nr: 0801220	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for idiopathic sensorimotor 
peripheral neuropathy as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that denied the veteran's claim of 
entitlement to service connection for restless leg syndrome.  
The veteran perfected a timely appeal of this determination 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The instant case must be remanded for a VA examination.

In its January 2006 Supplemental Statement of the Case, the 
RO essentially conceded that the veteran served in an area 
that was probably close enough to the demilitarized zone 
(DMZ) that the veteran could be considered to have been 
exposed to chemical herbicides in service.  However, the RO 
denied the veteran's claim on the basis that idiopathic 
sensorimotor peripheral neuropathy could not be service-
connected on a presumptive basis, and that idiopathic 
sensorimotor peripheral neuropathy did not occur during and 
was not caused by service.

The record reflects current diagnoses of sensorimotor 
neuropathy of the lower extremities.  Also, the veteran has 
submitted evidence in the form of letters dated in December 
2002 and April 2004 from his private physician, Dr. P., 
indicating that previous exposure to Agent Orange herbicides 
might be the cause of the veteran's current neuropathy.  
Furthermore, the veteran has not been provided a VA 
examination to determine the etiology of any neuropathy.  
Accordingly, a VA examination is warranted in the instant 
case to determine the nature and etiology of any sensorimotor 
peripheral neuropathy, which should include a determination 
as to whether any such condition is the result of in-service 
exposure to herbicides.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in the consolidated decision of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Please schedule the veteran for an 
examination by a VA examiner with the 
appropriate expertise in order to 
determine the nature and etiology of 
any current idiopathic sensorimotor 
peripheral neuropathy disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
idiopathic sensorimotor peripheral 
neuropathy disorder, and (2) assuming 
that the veteran was exposed to 
chemical herbicides in service, 
including Agent Orange, whether it is 
at least as likely as not (whether 
there is a 50 percent chance or more) 
that any such neuropathy disorder was 
the result of exposure to herbicides, 
or is otherwise etiologically related 
to the veteran's period of service in 
any way.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



